REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising an adjustable electric control handle for a lawn mower comprising: a first lever configured to actuate between an extended position and a depressed position, a second lever configured to actuate between an extended position and a depressed position, the second lever facing the first lever such that a section of the first lever is closer to the second lever when the first lever is in the depressed position relative to the extended position, and a section of the second lever is closer to the first lever when the second lever is in the depressed position relative to the extended position, a controller operatively associated with each of the first lever and the second lever so as to determine a position of the first lever with respect to the depressed position or the extended position of the first lever, and a position of the second lever with respect to the depressed position or the extended position of the second lever, and the first lever defining an interior having an opening facing the second lever such that the interior of the first lever is configured for receiving the second lever when at least one of the first lever and the second lever are actuated toward the respective depressed position, as required by claim 1; an adjustable electric control handle for a lawn mower comprising: a cover, a first lever disposed within the cover and pivotally fixed to the cover, and a second lever disposed within the cover, the second lever being pivotally fixed to the first lever and the cover such that the first lever and second lever share a common axis of rotation with respect to the cover, wherein the first lever and the second lever face each other within the cover such that a middle section of the first lever disposed within the cover is closer to the second lever when the first lever is in a depressed position relative to an extended position of the first lever, and a middle section of the second lever disposed within the cover is closer to the first lever when the second lever is in a depressed position relative to an extended position of the second lever, as required by claim 10; a control assembly for a lawn mower comprising: a clutch lever configured to actuate between an extended position and a depressed position, a brake lever configured to actuate between an extended position and a depressed position, the brake lever pivotally fixed with the clutch lever such that the clutch lever and the brake lever share a common axis of rotation, a first sensor target fixed to the clutch lever such that a position of the first sensor target is dispositive of a position of the clutch lever between the extended position and the depressed position of the clutch lever, a second sensor target fixed to the brake lever such that a position of the second sensor target is dispositive of a position of the brake lever between the extended position and the depressed position of the brake lever, a controller configured for controlling a ground speed of the lawn mower, including setting each of a top ground speed which is a ground speed between a maximum ground speed and a minimum ground speed and the minimum ground speed, detecting a position of each of the clutch lever and the brake lever with respect to the extended position and depressed position, and relating the detected position of the clutch lever to an output ground speed that is between the top ground speed and the minimum ground speed, a first sensor incorporated into the controller and configured for detecting the position of the first sensor target, and a second sensor incorporated into the controller and configured for detecting the position of the second sensor target, wherein the controller continuously detects the position of the clutch lever during operation of the lawn mower so as to enable modulation of the output ground speed during operation of the lawn mower, as required by claim 18.  
Filippo et al. (DE 102010044302 A1) does not disclose or render obvious the claim combination comprising, inter alia, the first lever defining an interior having an opening facing the second lever such that the interior of the first lever is configured for receiving the second lever when at least one of the first lever and the second lever are actuated toward the respective depressed position; the first lever and the second lever face each other within the cover such that a middle section of the first lever disposed within the cover is closer to the second lever when the first lever is in a depressed position relative to an extended position of the first lever, and a middle section of the second lever disposed within the cover is closer to the first lever when the second lever is in a depressed position relative to an extended position of the second lever; and a clutch lever configured to actuate between an extended position and a depressed position, a brake lever configured to actuate between an extended position and a depressed position, the brake lever pivotally fixed with the clutch lever such that the clutch lever and the brake lever share a common axis of rotation, a first sensor target fixed to the clutch lever such that a position of the first sensor target is dispositive of a position of the clutch lever between the extended position and the depressed position of the clutch lever, a second sensor target fixed to the brake lever such that a position of the second sensor target is dispositive of a position of the brake lever between the extended position and the depressed position of the brake lever, a controller configured for controlling a ground speed of the lawn mower, including setting each of a top ground speed which is a ground speed between a maximum ground speed and a minimum ground speed and the minimum ground speed, detecting a position of each of the clutch lever and the brake lever with respect to the extended position and depressed position, and relating the detected position of the clutch lever to an output ground speed that is between the top ground speed and the minimum ground speed, a first sensor incorporated into the controller and configured for detecting the position of the first sensor target, and a second sensor incorporated into the controller and configured for detecting the position of the second sensor target, wherein the controller continuously detects the position of the clutch lever during operation of the lawn mower so as to enable modulation of the output ground speed during operation of the lawn mower.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656